Exhibit 10.8

FORM OF SALE PARTICIPATION AGREEMENT

[date]                    

To: The Person whose name is set forth on the signature page hereof

Dear Sir or Madam:

You have entered into a Management Stockholder’s Agreement, dated as of the date
hereof, among New Omaha Holdings Corporation, a Delaware corporation (the
“Company”), New Omaha Holdings L.P., a Delaware limited partnership and the
parent entity of the Company (“Parent”), and you (the “Stockholder’s Agreement”)
relating to Rollover Stock (as defined in the Stockholder’s Agreement), the
purchase by you of Purchased Stock (as defined in the Stockholder’s Agreement)
and the grant by the Company to you of options (together with any other options
granted to you, “Options”) to purchase shares of common stock, par value $0.01
per share, of the Company (“Common Stock”, which includes Purchased Stock).
Parent hereby agrees with you as follows, effective as of the Closing Date (as
defined in the Stockholder’s Agreement):

1. (a) In the event that at any time on or after the Closing Date, (i) Parent,
(ii) any of the Investors (as defined in the Stockholder’s Agreement) or
(ii) any of their respective Affiliates (as defined in the Stockholder’s
Agreement) (collectively, the “Selling Entities”) proposes to sell, directly or
indirectly, for cash or any other consideration any shares of Common Stock owned
by any such Selling Entity, in any transaction other than (x) a Public Offering
(as defined in the Stockholder’s Agreement), (y) a sale, directly or indirectly,
to an Affiliate of Parent or an Investor, or (z) an Initial Syndication (as such
term is hereinafter defined), then, unless Parent is entitled to and does
exercise the drag-along rights pursuant to Paragraph 7 below and the Drag
Transaction is consummated, Parent will notify you or your Management
Stockholder’s Estate or Management Stockholder’s Trust (as such terms are
defined in the Stockholder’s Agreement, and collectively with you, the
“Management Stockholder Entities”), as the case may be, in writing (a “Notice”)
of such proposed sale (a “Proposed Sale”) specifying the principal terms and
conditions of the Proposed Sale (the “Material Terms”) including (A) the amount
of Common Stock to be included in the Proposed Sale, (B) the percentage of the
outstanding Common Stock at the time the Notice is given that is represented by
the number of shares to be included in the Proposed Sale, (C) the price per
share of Common Stock subject to the Proposed Sale, including a description of
any pricing formulae and of any non-cash consideration sufficiently detailed to
permit valuation thereof, (D) the Tag Along Sale Percentage of Parent and
(E) the name and address of the Person (as defined in the Stockholder’s
Agreement) to whom the offered Common Stock is proposed to be issued. For
purposes of this Paragraph 1, the term “Initial Syndication” shall mean a sale
to any unaffiliated person or group of persons in connection with the initial
syndication of the Selling Entities’ investment in the Common Stock, which
sale(s) occur at any time(s) within the first six (6) months following the



--------------------------------------------------------------------------------

Closing Date (as such term is defined in the Stockholder’s Agreement) at a per
share sale price that does not exceed 110% of the Base Price (as such term is
defined in the Stockholder’s Agreement).

(b) If, within 10 business days after the delivery of Notice under Section 1(a),
Parent receives from a Management Stockholder Entity a written request (a
“Request”) to include Common Stock held by the Management Stockholder Entity in
the Proposed Sale (which Request shall be irrevocable except (a) as set forth in
clauses (c) and (d) of this Section 1 below or (b) if otherwise mutually agreed
to in writing by the Management Stockholder Entity and Parent), the Common Stock
held by you plus all shares of Common Stock which you are then entitled to
acquire under any unexercised portion of Options, to the extent such Option is
then exercisable or would become exercisable as a result of the consummation of
the Proposed Sale (not in any event to exceed the Tag Along Sale Percentage
multiplied by the total number of shares of Common Stock held by the Management
Stockholder Entities in the aggregate, including all shares of Common Stock
which you are then entitled to acquire under any unexercised portion of Options,
to the extent such Option is then exercisable or would become exercisable as a
result of the consummation of the Proposed Sale) will be so included as provided
herein. Promptly after the execution of the Sale Agreement, Parent will furnish
each Management Stockholder Entity with a copy of the Sale Agreement, if any.
For purposes of this Agreement, the “Tag Along Sale Percentage” shall mean the
fraction, expressed as a percentage, determined by dividing the number of shares
of Common Stock to be purchased from the Selling Entity by the total number of
shares of Common Stock owned directly or indirectly by the Selling Entities.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
of the economic terms of the Proposed Sale change adversely, including without
limitation if the per share price will be less than the per share price
disclosed in the Notice, or any of the other principal terms or conditions will
be materially less favorable to the selling Management Stockholder Entities than
those described in the Notice, Parent will provide written notice thereof to
each Management Stockholder Entity who has made a Request and each such
Management Stockholder Entity will then be given an opportunity to withdraw the
offer contained in such holder’s Request (by providing prompt (and in any event
within five (5) business days; provided that, notwithstanding the foregoing, if
the proposed closing with respect to the Proposed Sale is to occur within five
(5) business days or less, no later than three (3) business days prior to such
closing) written notice of such withdrawal to Parent), whereupon such
withdrawing Management Stockholder Entity will be released from all obligations
thereunder.

(d) If the Selling Entity does not complete the Proposed Sale by the end of the
120th day following the date of the effectiveness of the Notice, each selling
Management Stockholder Entity may elect to be released from all obligations
under the applicable Request by notifying Parent in writing of its desire to so
withdraw. Upon receipt of that withdrawal notice, the Notice of the relevant
Management Stockholder Entity shall be null and void, and it will then be
necessary for a separate Notice to be furnished, and the terms and provisions of
clauses (a) and (b) of this Section 1 separately complied with, in order to
consummate such Proposed Sale pursuant to this Section 1, unless the failure to
complete such proposed sale resulted from any failure by any selling Management
Stockholder Entity to comply with the terms of this Section 1.

 

2



--------------------------------------------------------------------------------

2. (a) The number of shares of Common Stock that you will be permitted to
include in a Proposed Sale pursuant to a Request will be the lesser of (A) the
number of shares of Common Stock that you have offered to sell in the Proposed
Sale as set forth in the Request and (B) the number of shares of Common Stock
determined by multiplying (i) the number of shares of Common Stock to be
included in the Proposed Sale by (ii) a fraction the numerator of which is the
number of shares of Common Stock owned by you plus all shares of Common Stock
which you are then entitled to acquire under any unexercised portion of Options,
to the extent such Option is then exercisable or would become exercisable as a
result of the consummation of the Proposed Sale and the denominator of which is
the total number of shares of Common Stock owned by the Management Stockholder
Entities and all other Persons participating in such sale as tag-along sellers
pursuant to Other Management Stockholder Agreements (as defined in the
Stockholder’s Agreement) or other agreements (all such participants, the “Tag
Along Sellers”) plus all shares of Common Stock which you and such Persons are
then entitled to acquire under any unexercised portion of Options, to the extent
such Options are then exercisable or would become exercisable as a result of the
consummation of the Proposed Sale, plus all shares of Common Stock owned by the
Selling Entities. Each Tag Along Seller shall be permitted to conditionally
exercise Options such that if the Proposed Sale in not consummated, such
exercise shall be void and such Options shall remain exercisable on the same
terms and conditions as prior to such conditional exercise.

(b) If one or more Tag Along Sellers elect not to include the maximum number of
shares of Common Stock which such holders would have been permitted to include
in a Proposed Sale pursuant to Paragraph 2(a) (such non-included shares, the
“Eligible Shares”), then each of the Selling Entities, or the remaining Tag
Along Sellers, or any of them, will have the right to sell in the Proposed Sale
a number of additional shares of their Common Stock equal to their pro rata
portion of the number of Eligible Shares, based on the relative number of shares
of Common Stock then held by each such holder plus all shares of Common Stock
which you are then entitled to acquire under any unexercised portion of the
Option, to the extent such Option is then exercisable or would become
exercisable as a result of the consummation of the Proposed Sale, and such
additional shares of Common Stock which any such holder or holders propose to
sell shall not be included in any calculation made pursuant to Paragraph 2(a)
for the purpose of determining the number of shares of Common Stock which the
Management Stockholder Entities will be permitted to include in a Proposed Sale.
The Selling Entities will have the right to sell in the Proposed Sale additional
shares of Common Stock owned by it equal to the number, if any, of remaining
Eligible Shares which will not be included in the Proposed Sale pursuant to the
foregoing.

3. Except as may otherwise be provided herein, shares of Common Stock subject to
a Request will be included in a Proposed Sale pursuant hereto and in any
agreements with purchasers relating thereto on the same terms and subject to the
same conditions applicable to the shares of Common Stock which the Selling
Entity proposes to sell in the Proposed Sale. Such terms and conditions shall
include, without limitation: the sale price; the payment of fees, commissions
and expenses; the provision of, and customary representations and warranties as
to, information reasonably requested by Parent covering matters regarding the
Management Stockholder Entities’ ownership of shares; and the provision of
requisite indemnification; provided that any indemnification provided by the
Management Stockholder Entities shall be pro rata in proportion with the number
of shares of Common Stock to be sold; provided, further, that

 

3



--------------------------------------------------------------------------------

no Management Stockholder Entity shall be required to indemnify any Person for
an amount, in the aggregate, in excess of the gross proceeds received in such
Proposed Sale. Notwithstanding anything to the contrary in the foregoing, if the
consideration payable for shares of Common Stock is securities and the
acquisition of such securities by a Management Stockholder Entity would
reasonably be expected to be prohibited under U.S., foreign or state securities
laws, such Management Stockholder Entity shall be entitled to receive an amount
in cash equal to the value of any such securities such Person would otherwise be
entitled to receive.

4. Upon delivering a Request, the Management Stockholder Entities will, if
requested by Parent, execute and deliver a custody agreement and power of
attorney in form and substance reasonably satisfactory to Parent with respect to
the shares of Common Stock which are to be sold by the Management Stockholder
Entities pursuant hereto (a “Custody Agreement and Power of Attorney”). The
Custody Agreement and Power of Attorney will contain customary provisions and
will provide, among other things, that the Management Stockholder Entities will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates (if such shares are certificated)
representing such shares of Common Stock (duly endorsed in blank by the
registered owner or owners thereof) and irrevocably appoint said custodian and
attorney-in-fact as the Management Stockholder Entities’ agent and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on the Management Stockholder Entities’ behalf
with respect to the matters specified therein.

5. Your right pursuant hereto to participate in a Proposed Sale shall be
contingent on your material compliance with each of the provisions hereof and
your willingness to execute such documents, on the same material terms and
conditions, as are executed by Parent in connection therewith.

6. If the consideration to be paid in exchange for shares of Common Stock in a
Proposed Sale pursuant to Section 1 includes any securities, and the receipt
thereof by Parent and a Management Shareholder Entity would require under
applicable law (a) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities or
(b) the provision to any selling Management Shareholder Entity of any
information regarding the Company, its subsidiaries, such securities or the
issuer thereof that would not be required to be delivered in an offering solely
to a limited number of “accredited investors” under Regulation D promulgated
under the Securities Act of 1933, as amended, and the rules and regulations in
effect thereunder, Parent and such Management Shareholder Entity shall not,
subject to the following sentence, have the right to sell shares of Common Stock
in such proposed sale. In such event, Parent shall have the right to cause to be
paid to such selling Management Shareholder Entity in lieu thereof, against
surrender of the shares of Common Stock which would have otherwise been sold by
such selling Management Shareholder Entity to the prospective buyer in the
proposed sale, an amount in cash equal to the Fair Market Value (as defined in
the Stockholder’s Agreement) of such shares of Common Stock as of the date such
securities would have been issued in exchange for such shares of Common Stock.

7. (a) If the Selling Entities propose to transfer, directly or indirectly, a
number of shares of Common Stock equal to 50% or more of the outstanding Common
Stock (the Person to whom shares are proposed to be transferred, the “Drag-Along
Purchaser”), then if

 

4



--------------------------------------------------------------------------------

requested by Parent, the Management Stockholder Entities shall be required to
sell a number of shares of Common Stock equal to the aggregate number of shares
of Common Stock held by the Management Stockholder Entities (including shares of
Common Stock underlying exercisable Options) multiplied by the Tag Along Sale
Percentage (such transaction, a “Drag Transaction”).

(b) Shares of Common Stock held by the Management Stockholder Entities included
in a Drag Transaction will be included in any agreements with the Drag-Along
Purchaser relating thereto on the same terms and subject to the same conditions
applicable to the shares of Common Stock which the Selling Entities propose to
sell in the Drag Transaction. Such terms and conditions shall include, without
limitation: the pro rata reduction of the number of shares of Common Stock to be
sold by the Selling Entities and the Management Stockholder Entities to be
included in the Drag Transaction if required by the Drag-Along Purchaser; the
sale price; the payment of fees, commissions and expenses; the provision of, and
representation and warranty as to, information reasonably requested by Parent
covering matters regarding the Management Stockholder Entities’ ownership of
shares; and the provision of requisite indemnification; provided that any
indemnification provided by the Management Stockholder Entities shall be pro
rata in proportion with the number of shares of Common Stock to be sold;
provided, further, that no Management Stockholder Entity shall be required to
(x) indemnify any Person for an amount, in the aggregate, in excess of the gross
proceeds received in such Proposed Sale or (y) agree to any non-compete or
non-solicit provisions that are more restrictive than such similar agreement
between the Company and such Management Stockholder Entity.

(c) Your pro rata share of any amount to be paid pursuant to Paragraph 3 or 7(b)
shall be based upon the number of shares of Common Stock intended to be
transferred by the Management Stockholder Entities plus the number of shares of
Common Stock you would have the right to acquire under any unexercised portion
of the Option which is then vested or would become vested as a result of the
Proposed Sale or Drag Transaction, assuming that you receive a payment in
respect of such Option.

(d) Notwithstanding anything to the contrary in the foregoing, if the
consideration payable for shares of Common Stock is securities and the
acquisition of such securities by a Management Stockholder Entity would
reasonably be expected to be prohibited under U.S., foreign or state securities
laws, such Management Stockholder Entity shall be entitled to receive an amount
in cash equal to the value of any such securities such Person would otherwise be
entitled to receive.

8. The obligations of Parent hereunder shall extend only to you and your
transferees (“Permitted Transferees”) who (a) are Other Management Stockholders
(as defined in the Stockholder’s Agreement), (b) are party to a Management
Stockholder’s Agreement with the Company and (c) have acquired Common Stock
pursuant to a Permitted Transfer (as defined in the Stockholder’s Agreement),
and none of the Management Stockholder Entities’ successors or assigns, with the
exception of any Permitted Transferee and only with respect to the Common Stock
acquired by such Permitted Transferee pursuant to a Permitted Transfer, shall
have any rights pursuant hereto.

9. For the avoidance of doubt, for purposes of this Agreement and the
Stockholder’s Agreement, sales and purchases of interests in Parent held by the
Investors or their

 

5



--------------------------------------------------------------------------------

Affiliates shall be treated as a sale and purchase of the underlying shares of
Common Stock represented by the interests so sold or purchased, and the parties
hereto shall be treated in the same manner had such shares been held directly by
the Investors or their Affiliates.

10. This Agreement shall terminate and be of no further force and effect on the
occurrence of the consummation of a Qualified Public Offering (as defined in the
Stockholder’s Agreement) in which the Investors dispose of substantially all of
their interests in the Company.

11. All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid or (d) one (1) business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to such
party’s address as set forth below or at such other address or to such other
person as the party shall have furnished to each other party in writing in
accordance with this provision:

If to Parent, at the following address:

KKR 2006 Fund, L.P.

9 West 57th Street, Suite 4200

New York, New York 10019

Attention: Scott Nuttall

Telecopy: (212) 750-0003

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Sean D. Rodgers, Esq.

Telecopy: (212) 455-2502

If to the Company, to the Company at the following address:

First Data Corporation

6200 S. Quebec Street

Greenwood Village, Colorado 80111

Attention: General Counsel

Telecopy:

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Sean D. Rodgers, Esq.

Telecopy: (212) 455-2502

 

6



--------------------------------------------------------------------------------

If to you, to you at the address first set forth above herein;

If to your Management Stockholder’s Estate or Management Stockholder’s Trust, to
the address provided to the Company by such entity.

12. The laws of the State of Delaware shall govern the interpretation, validity
and performance of the terms of this Agreement. In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator. Such arbitration process shall take place in
New York, New York. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator; provided that if the Management Stockholder substantially
prevails on any of his or her substantive legal claims, then the Investors shall
reimburse all legal fees and arbitration fees incurred by the Management
Stockholder to arbitrate the dispute. Each party hereto hereby irrevocably
waives any right that it may have had to bring an action in any court, domestic
or foreign, or before any similar domestic or foreign authority with respect to
this Agreement.

13. This Agreement may be executed in counterparts, and by different parties on
separate counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

14. It is the understanding of the undersigned that you are aware that no
Proposed Sale is contemplated and that such a sale may never occur.

15. This Agreement may be amended by Parent at any time upon the written consent
of the majority of the Management Stockholders on the Executive Committee of the
Company (which shall be comprised of the Chief Executive Officer and his direct
reports), which consent shall not be unreasonably withheld; provided that any
amendment (i) that materially disadvantages the Management Stockholder shall not
be effective unless and until the Management Stockholder has consented thereto
in writing and (ii) that disadvantages a class of stockholders in more than a de
minimis way but less than a material way shall require the consent of a majority
of the equity interests held by such affected class of stockholders.

16. Capitalized terms used by not defined herein shall have the meaning ascribed
to such terms in the Stockholder’s Agreement.

[Signatures on following pages]

 

7



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our agreement, please acknowledge your
acceptance thereof in the space provided below for that purpose.

 

Very truly yours, NEW OMAHA HOLDINGS L.P. By:  

NEW OMAHA HOLDINGS LLC,

its general partner

By:  

 

Name:   Title:  

Accepted and agreed this      day of             .

 

 

Name:

 

8